 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTOINE DESHAWN BARNES,                          No. 2: 18-cv-2449 JAM KJN P
12                        Plaintiff,
13             v.                                         FINDINGS AND RECOMMENDATIONS
14       J. BRUNNER, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. For the reasons stated herein, the undersigned recommends that plaintiff’s

19   request for injunctive relief, contained in his March 6, 2019 letter, be denied.

20            This action proceeds on the original complaint filed September 5, 2018 against defendants

21   Brunner, Lopez, Sloan and Castro. Plaintiff alleges that on October 28, 2017, defendants

22   assaulted him at the California Health Care Facility (“CHCF”) in Stockton, California.1

23            On February 28, 2019, court records were changed to reflect that plaintiff had been

24   transferred to California State Prison-Sacramento (“CSP-Sac”).

25   ////

26
     1
27      On December 7, 2018, this action was referred to the Post-Screening ADR Project and stayed
     for 120 days. (ECF No. 20.) On March 11, 2019, a settlement conference was held. This action
28   did not settle. On March 13, 2019, the stay was lifted. (ECF No. 50.)
                                                      1
 1           On February 27, 2019, plaintiff filed a letter with the court stating that his life was in

 2   danger following his transfer to CSP-Sac. (ECF No. 42.) Plaintiff alleged that his life had been

 3   threatened by “all green wall and white supremacist officers.” Plaintiff also alleged that he was in

 4   danger from corrupt gang officers. Plaintiff requested that the court order his transfer to Santa

 5   Rita County Jail in Dublin, California for protective custody.

 6           On March 1, 2019, the undersigned issued an order addressing plaintiff’s February 27,

 7   2019 letter. (ECF No. 43.) The undersigned observed that plaintiff’s letter contained no

 8   information regarding specific threats made to plaintiff’s life. Plaintiff did not identify any prison

 9   officials who allegedly threatened him. Plaintiff also did not specifically describe the threats

10   made to him or when they were made. The undersigned ordered plaintiff to file further briefing

11   in support of his claim that his life was in danger.

12           On March 6, 2019, plaintiff filed a letter in response to the March 1, 2019 order. (ECF

13   No. 46.) In this letter, plaintiff states that his release date is July 18, 2019. Plaintiff alleges that

14   “white supremacist officers and green wall gang officer C/O Hord, C/O Swift, C/O Brennfleck,

15   C/O Lieber, C/O Magana” are holding his package containing his parole release dress outs.

16           In the March 6, 2019 letter, plaintiff also alleges that Correctional Officers Lee, Guffee,

17   Brekenridge, Nyberg, Stuhr, Lestmire, Ramirez, Baker “are all in hate crimes,” and threatened

18   plaintiff’s life by paying inmate Brenner, a white supremacist gang member, to attack plaintiff

19   when plaintiff goes to the group mental health treatment center. Plaintiff alleges that Officers

20   Swift, Stuhr, Nyberg and Hord also paid inmate Garcia to harm plaintiff. Plaintiff also alleges
21   that these officers told plaintiff, “We got something for you if you come out of your cell here at

22   CSP-Sac A Yard 1 Building.”

23           In the March 6, 2019 letter, plaintiff also alleges that the officers listed above are having

24   sexual affairs with many female nurses. Plaintiff alleges that the corrupt officers are paying the

25   female mental health doctors to reduce plaintiff’s level of mental health care from “EOP” to

26   “CCMS.” Plaintiff alleges that he fears that he will be returned to California State Prison-
27   Corcoran (“Corcoran”), apparently based on the change in his level of mental health care.

28   Plaintiff alleges that while housed at Corcoran, he was physically assaulted by green wall gang
                                                          2
 1   officers, who also stole his personal property in retaliation for plaintiff filing a citizen’s

 2   complaint.

 3           Plaintiff’s March 6, 2019 letter requests that the court order his transfer to the Santa Rita

 4   County Jail.2

 5           The undersigned construes plaintiff’s March 6, 2019 letter to contain a request for

 6   injunctive relief. However, no defendants are located at CSP-Sac. Therefore, plaintiff seeks

 7   injunctive relief against individuals who are not named as defendants in this action. This court is

 8   unable to issue an order against individuals who are not parties to a suit pending before it. See

 9   Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969).

10           The court has some authority to intervene regarding conduct unrelated to the complaint

11   under the All Writs Act. That Act gives federal courts the authority to issue “all writs necessary

12   or appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of

13   law.” 28 U.S.C. 1651(a). The United States Supreme Court has authorized the use of the All

14   Writs Act in appropriate circumstances against persons who, “though not parties to the original

15   action or engaged in wrongdoing, are in a position to frustrate the implementation of a court order

16   or the proper administration of justice.” United States v. N.Y. Tel. Co., 434 U.S. 159, 174

17   (1977). To obtain an order under the All Writs Act, the requested order must be “necessary.”

18   This language requires that the relief requested is not available through some alternative means.

19   Clinton v. Goldsmith, 526 U.S. 529, 534 (1999).

20           Plaintiff’s March 6, 2019 letter raises several claims against numerous persons employed
21   at CSP-Sac. Due to the scope of these claims, the undersigned finds that they are better addressed

22   in a separate civil rights action. While the undersigned takes plaintiff’s claims seriously, the

23   undersigned recommends that the request for injunctive relief contained in the March 6, 2019

24   letter be denied because the requested relief is available through a separate civil rights action.

25           Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s request for injunctive

26   relief, contained in his March 6, 2019 letter (ECF No. 46), be denied.
27
     2
       Attached to plaintiff’s March 6, 2019 letter are copies of administrative grievances which
28   appear to raise some of the claims raised in plaintiff’s March 6, 2019 letter.
                                                        3
 1          These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 6   failure to file objections within the specified time may waive the right to appeal the District

 7   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: March 13, 2019

 9

10

11

12

13
     Barn2449.inj
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
